Citation Nr: 1529247	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 17, 2009, and in excess of 40 percent as of August 17, 2009, for degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 20 percent prior to August 17, 2009, in excess of 30 percent from August 17, 2009 to August 14, 2010, and in excess of 40 percent as of August 14, 2010, for degenerative joint disease of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2010.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel 


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2009, the agency of original jurisdiction (AOJ) assigned a 40 percent rating for the thoracolumbar spine disorder and a 30 percent rating for the cervical spine disorder, both effective August 17, 2009.  However, inasmuch as a higher rating is available for the lumbar and cervical spine disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for an increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded the instant matters in July 2010 and April 2014.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the claims decided herein and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that the issue of entitlement to a TDIU prior to May 1, 2010 was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Board found that the issue of a TDIU had been raised by the record and concluded that jurisdiction over the TDIU issue existed in its April 2014 remand.  In a February 2015 Decision Review Officer (DRO) decision, the AOJ awarded a TDIU, effective May 1, 2010, based on the Veteran's cervical and lumbar spine disabilities.  Therefore, as the Board retains jurisdiction over such issue for the appellate period prior to May 1, 2010 as part and parcel of the Veteran's increased rating claims for a cervical and lumbar spine disorder, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of Social Security Administration (SSA) records, which were considered by the AOJ in the February 2015 statement of the case.


FINDINGS OF FACT

1.  For period prior to August 17, 2009, the Veteran's thoracolumbar degenerative disc disease is manifested by scoliosis, tenderness and atrophy without forward flexion of the thoracolumbar spine limited to greater than 30 degrees but less than 60 degrees even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; and without muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.

2.  For the period prior to August 17, 2009, the Veteran's cervical spine degenerative joint disease is manifested as favorable ankylosis without unfavorable ankylosis of the entire cervical spine; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.

3.  For the period beginning on August 17, 2009, the Veteran's thoracolumbar spine degenerative disc disease were manifested as unfavorable ankylosis effectively involving the entire spine, with difficulty walking because of limited line of vision resulting from a stooped position and restricted opening of the mouth and chewing, as a result of such ankylosis.

4.  For the period beginning on August 17, 2009, the Veteran's cervical spine degenerative disc disease manifested as unfavorable ankylosis.

5.  The Veteran maintained gainful employment prior to May 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to August 17, 2009 for degenerative joint disease of the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2014). 

2.  The criteria for a rating in excess of 30 percent for the period prior to August 17, 2009, for degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2014). 

3.  The criteria for a 100 percent rating beginning on August 17, 2009, for degenerative joint disease of the thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2014). 

4.  The criteria for a 50 percent rating beginning on August 17, 2009, for degenerative joint disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2014). 

5.  The criteria for establishing a TDIU prior to May 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claims for an increased rating for thoraolumbar and cervical spine degenerative joint disease as well as entitlement to a TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in November 2007, sent prior to the rating decision issued in January 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Further, a January 2010 letter, sent prior to the April 2015 DRO decision, advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the July 2010 and April 2014 remand directives by obtaining the Veteran's SSA records and affording him a VA spine examination, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in December 2007, March 2010 and August 2010 to determine the severity of his cervical and lumbar spine degenerative joint disease as well as VA addendum opinions obtained in December 2011 and February 2012 as to the severity of his cervical degenerative joint disease.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected cervical and lumbar spine degenerative joint diseases as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his cervical and lumbar spine degenerative joint disease has have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.


The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.





B.  Factual Background

A November 2007 treatment summary from Dr. M. E., the Veteran's private oncologist, indicates that he suffers from progressively more severe kyphosis of the upper dorsal spine with worsening arthritis pain and greater physical dysfunction.

A December 2007 VA examination report reflects the Veteran's general complaints of cervical spine pain, instability and weakness as well as lumbar-thoracic spine pain that flared daily and lasted for several hours.  The pain was worsened by overuse and mowing the grass and was improved by using over-the-counter medications and rest.  There was no limitation of motion or functional impairments reported during flare-ups.  He also reported that it was difficult for him to hold his head up.  Other lumbar symptoms were reported to include pain, stiffness, a kyphosis deformity, fatigability and a lack of endurance while weakness, swelling, spasm, heat/inflammation, instability/giving way, numbness, paresthesia and doctor ordered bedrest were denied.  Other cervical symptoms were reported to include pain, stiffness, a kyphosis deformity, fatigability and a lack of endurance while weakness, swelling, spasm, heat/inflammation, instability/giving way, genitourinary symptoms, numbness, paresthesia, urinary incontinence and doctor ordered bedrest were denied.  Episodes of dislocation, subluxation or locking and effusion related to either the cervical or lumbar spines were denied.  Constitutional symptoms of arthritis, incapacitating episodes of arthritis and functional limitations on standing and walking were not found.

Physical examination of the lumbar spine in the December 2007 examination found atrophy, pain with motion and tenderness in the thoracic sacrospinalis while spasms, guarding and weakness were not found.  Inspection of the spine also revealed there to be scoliosis, a stooped posture and noted that it was fixed in a flexed position.  There were no muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Forward flexion was found to be from zero to 70 degrees, extension was found to be from zero to 20 degrees, bilateral lateral flexion was found to be from zero degrees to 20 degrees and bilateral rotation was found to be from zero degrees to 10 degrees, all without pain.  The examiner noted the Veteran's reports of constant pain rated at baseline levels, that he had denied pain worsening with the examination up to the ranges of motion indicated above and that he would not be able to accomplish full range of motion without pain.  The examiner further noted that the Veteran had a steady gait, that his movements were coordinated with good symmetry and rhythm and that there was no limited motion with walking to the examination room or climbing upon the examination table.  Detailed sensory examination found pain, light touch and position sense to be normal in the lower extremities.  There was no thoracolumbar spine ankylosis found to be present.  An accompanying X-ray found degenerative osteoarthritis of the thoracic spine.  

Physical examination of the cervical sacrospinalis in the December 2007 examination revealed atrophy, pain with motion and tenderness without spasms, guarding or weakness.  There were no muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine revealed scoliosis, a stooped posture, "fixed in flexed position" and a normal head position.  Cervical forward flexion was found to be from zero degrees to 45 degrees, extension was found to be from zero degrees to 15 degrees, bilateral lateral flexion was from zero degrees to 20 degrees and bilateral lateral rotation was found to be from zero degrees to 30 degrees, all without pain.  The examiner noted the Veteran's reports of constant pain rated at baseline levels, that he had denied pain worsening with the examination up to the ranges of motion indicated above and that he would not be able to accomplish full range of motion without pain.  Detailed sensory examination found pain, light touch, and position sense to be normal in the upper extremities.  Cervical spine ankylosis was not found.  An accompanying cervical spine X-ray found degenerative arthritis of the cervical spine, exaggerated lordosis of the upper cervical spine and kyphosis of the cervical-thoracic junction.  The examiner noted that he had not reviewed the Veteran's claims file, as such review was not warranted, but that he had reviewed the Veteran's electronic medical record.

A June 2009 private oncology treatment note indicates that the Veteran's lower cervical spine had angled forward, that his muscles were taut, and that they were probably in large part fibrotic from his radiation.  He was noted to be able to turn his head enough to function daily but that his neck will be sore if he does this movement too much.  The provider indicated that the Veteran was still able to drive a school bus as he was able to look side-to-side and out of his windows.

An August 17, 2009 VA thoracic spine X-ray revealed degenerative osteoarthritis of the dorsal spine and that there had been a slight progression since prior studies in August 2005.  An August 17, 2009 private cervical spine X-ray revealed moderate degenerative osteoarthritis of the cervical spine and kyphosis of the cervical-thoracic junction.  First degree anterolisthesis of C4 over C5 was noted.

An October 2009 VA examination report reflects the Veteran's complaints of trouble holding up his head, neck pain and constant pain in his upper back and neck that he rated as "8/10" in severity.  This pain was reported to be from T8 upward on his back to C2 and involved his muscle and vertebrae but not his shoulder joints.  He reported using Ibuprofen to treat his pain without success and denied using an assistive device or a brace.  In addition, he reported using a ttranscutaneous electronic nerve stimulation (TENS) unit three years ago for about six to eight months, also without success.  He also reported that he was able to walk about 450 feet, that he had not undergone neck surgery and that he did not experience flare-ups as his pain was constant.

Physical examination revealed tenderness over the C3-C4 spines and arthrodesis of C2 through T12 without paraspinal muscle tenderness.  A normal gait with his head bent downward were noted.  Forward flexion was found to be to 24 degrees, extension was found to be to 38 degrees, left lateral flexion was found to be to 18 degrees, right lateral flexion was found to be to 20 degrees, left lateral rotation was found to be to 44 degrees and right lateral rotation was found to be to 16 degrees, all with pain at end of range of motion.  There was no additional limitation of motion from repetitive use.  The cervical and thoracic vertebrae from C2 through T12 were found to be arthrodesed with an angle of 65 degrees of the lumbosacral spine.  Accompanying cervical spine X-rays revealed degenerative osteoarthritis with slight progression since prior studies in October 2007 while thoracic spine X-rays were reported as degenerative arthritis of the dorsal spine that had slightly progressed since the prior August 2005 study.  The examiner noted that he had reviewed the Veteran's claims file.
A March 2010 VA examination report reflects the Veteran's complaints of stiffness, deformity, limited motion, back pain, pain in the upper back and posterior thorax and the radiation of pain.  Flare-ups were reported to occur daily, were described as severe in nature, lasted five to six hours, were precipitated by driving and were alleviated with rest and the use of Motrin.  Such flare-ups were reported to affect range of motion causing functional impairment, fatigability and a lack of endurance.  Urinary incontinence, fecal incontinence and erectile dysfunction were denied.  Physical examination revealed tenderness to the trapezius muscles and paraspinal muscles in the thoracic region as well as cervical and thoracic spine ankylosis.  Severe kyphosis and ankylosis of the superior aspect of the thoracic spine was noted.  The examiner noted that the Veteran's severe thoracic kyphosis and ankylosing caused him to arch his lumbar spine in an effort to change the angle of his thoracic spine and realign his sight picture due to deformity.  The examiner noted that he had reviewed the Veteran's claims file and electronic medical record.

An August 2010 VA examination report reflects the Veteran's complaints of thoracic pain, which he rated as "10/10" in severity, that was aggravated by bending and lifting.  He also complained of constant pain in the posterior aspect of his cervical spine, which he rated as "10/10" in severity and that such pain was aggravated by any attempted motion of the head or neck.  He reported that he was unable to look straight ahead, that he more or less looked at the ground when he walked and that he had used his left hand to elevate his chin while driving so he could look down the road.  He also reported that he had trouble chewing simply because his head rested on chest and that he therefore had a tendency to occasionally spill food on his clothing because he cannot get his mouth up to the usual position.  This pain was reported to be located primarily in the posterior cervical spine, radiated into the right scapular region but not the distal region.  Numbness and tingling in the right hand were reported.  The Veteran reported that his thoracolumbar spine was aggravated primarily by excessive activity such as bending, lifting or prolonged walking and was alleviated with rest.  Functional impairment during flare-ups or the use of an assistive device were denied.  Incapacitating episodes related to the neck were denied.

Lumbar flexion was found to be to 45 degrees, extension was found to be to 30 degrees and lateral bending was found to be to 30 degrees, all limited by pain.  Cervical flexion was found to be to 45 degrees without tenderness.  He was noted to be able to actively flex and extend the neck another 10 degrees before he stopped due to pain and that he was therefore unable to even bring his head and neck to a neutral position.  Lateral bending was limited to 15 degrees bilaterally due to pain while rotation was found to be to 20 degrees.  Repetitive motion testing did not reveal any change in range of motion.  Neurological examination of the lower extremities showed that heel and toe gait were normal, that straight leg raise was negative, that deep tendon reflexes were 2+ and that sensory/motor examinations were normal.  Neurologic examination of the upper extremities showed the grip to be weak bilaterally, deep tendon reflexes to be hypoactive, motor examination normal and sensation to be diminished over the right little finger.  Impressions of ankylosis of the cervical and thoracic spines secondary to radiation were made.  The examiner noted that the Veteran had fibrous ankylosis of both the cervical and thoracic spine, that he walked with his neck flexed 45 degrees and that there was no evidence of dyspnea, dysphagia, atlantoaxial or cervical subluxation and no evidence of neurologic involvement other than for hypesthesia over the right little finger.  The examiner noted that he had reviewed the Veteran's claims file.

In a December 2011 opinion, a VA examiner found that the Veteran had ankylosis of the entire cervical and upper thoracic spines but not the lumbar spine.  In a February 2012 addendum opinion, a different VA examiner noted that any ankylosis found on the previous examination should be considered unfavorable.

A May 2012 treatment summary from Dr. D. W. indicates that the Veteran's cervical spine had become kyphotic following chemotherapy and radiation treatment, that his neck soft tissues had thickened from radiation effects and that the rest of his back posture had to compensate for these changes.





C.  Period Prior to August 17, 2009

The Veteran generally contends that a higher rating is warranted for his cervical and lumbar spine disorders but has provided no specific argument in support of his contention.

The Veteran's service-connected thoracolumbar spine degenerative joint disease and cervical spine degenerative joint disease are currently rated by analogy under the diagnostic codes for degenerative arthritis of the spine and a lumbosacral and/or cervical strain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the period prior to August 17, 2009 based on the General Formula for his thoracolumbar spine degenerative joint disease.  While the December 2007 examiner found scoliosis and a stooped posture, muscle spasms were not found and the Veteran did not report such symptoms.  This December 2007 examiner also found that the Veteran had a steady gait and coordinated movements with good symmetry and rhythm.  With regards to range of motion, the December 2007 examination found forward flexion to be to 70 degrees and combined range of motion was than 120 degrees, all without worsening pain.  The December 2007 VA examiner also found that there was no thoracolumbar spine ankylosis present.  Therefore, at no point prior to August 17, 2009 has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degrees but less than 60 degrees, or that thoracolumbar spine combined range of motion was not greater than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca, supra. 

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has complained of lumbar spine pain as noted in his December 2007 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion to greater than 30 degrees but less than 60 degrees, or ankylosis of the lumbar spine, at any time prior to August 17, 2009.  The Veteran was still able to demonstrate near-full range of motion during both of his VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.   Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40. Although the record reflects that the Veteran's reports of constant lumbar spine pain, here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the assigned 10 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's thoracolumbar spine degenerative joint disease even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

With regards to the cervical spine degenerative joint disease, the Board concludes that Veteran is not entitled to a rating in excess of 30 percent for the period prior to August 17, 2009 based on the General Formula.  While the Veteran continued to complaint of pain with limited motion of the cervical spine, such disability is not shown to result in unfavorable ankylosis of the entire cervical spine.  In this regard, it is not shown by the December 2007 VA examination, or any other clinical evidence of record, that there is unfavorable ankylosis of the entire cervical spine or ankylosis of the thoracolumbar spine.  In this regard, while the cervical spine motion was shown to be limited, active motion in the cervical spine is shown and, as noted above, ankylosis was specifically said to not be present on the report from the December 2007 VA examination.  Further, while the Veteran reported that it was difficult for him to hold his head up in December 2007, the June 2009 provider indicated that the Veteran was able to move his neck to look side-to-side.  

The Board has also considered whether the Veteran's service-connected thoracolumbar and cervical spines degenerative disc disease have resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, no physician has diagnosed him with IVDS. Moreover, the Veteran has denied incapacitating episodes, and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder and/or cervical spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes for either the thoracolumbar spine or cervical spine degenerative disc disease prior to August 17, 2009.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae and/or cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is in receipt of a 10 percent rating to compensate his for painful motion in the lumbar spine and a 30 percent rating to compensate for painful motion in his cervical spine, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar and cervical vertebras are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a neck and back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has radiculopathy, bladder impairment or bowel impairment as a result of his service-connected thoracolumbar spine degenerative joint disease and/or cervical spine degenerative joint disease.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected thoracolumbar spine degenerative joint disease and/or cervical spine degenerative joint disease resulted in neurological impairment.

D.  Period Beginning on August 17, 2009

Further, and after considering the foregoing evidence, the Board finds that the Veteran is entitled to a 100 percent rating for degenerative joint disease of the thoracolumbar spine the period beginning on August 17, 2009, and a 40 percent rating for degenerative joint disease of the cervical spine, based on the General Formula.  A March 2010 VA examiner found, following a physical examination, that the Veteran had cervical and thoracic spine ankylosis, and that he had severe kyphosis and that the Veteran was arching his lumbar spine in an effort to change the angle of his thoracic spine and realign his sight picture due to deformity.  Similarly, an August 2010 VA examiner found that the Veteran suffered from cervical and thoracic spine ankylosis following a physical examination.  This examiner also noted that the Veteran was not able to look straight ahead, that he more or less looked at the ground when he walked, that he used his left hand to elevate his chin while driving so he can look down the road, that he had reported having trouble chewing simply because his head rested on chest and that he could not get his mouth up to the usual position.  In a December 2011 addendum opinion, another VA examiner clarified that the entire spine is to be considered to be ankylosed if the thoracolumbar spine is considered together, even though the lumbar spine is not ankylosed.  Further, a February 2012 addendum opinion from yet another VA examiner found that such ankylosis was unfavorable.  The Board notes that no less than three VA examiners have found cervical and thoracolumbar spine ankylosis.

The Board has also considered whether the Veteran's service-connected thoracolumbar and/or cervical spines degenerative disc disease have resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, no physician has diagnosed him with IVDS. Moreover, the Veteran has denied incapacitating episodes, and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine and/or cervical spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician. Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae and/or cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is in receipt of a 100 percent rating beginning on August 17, 2009 to compensate for painful motion in his lumbar spine, and 40 percent beginning on August 17, 2009 to compensate for painful motion in his cervical spine, his a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar and cervical vertebras are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a neck and back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has lower extremity radiculopathy, left upper extremity, bladder impairment or bowel impairment as a result of his service-connected thoracolumbar spine degenerative joint disease and/or cervical spine degenerative joint disease.  To the extent that the Veteran reported neck pain that radiated into his right scapular region, the Board finds that such symptoms are adequately contemplated by the now assigned 100 percent rating for the lumbar spine and 40 percent for the cervical spine.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected thoracolumbar spine degenerative joint disease and/or cervical spine degenerative joint disease resulted in neurological impairment in the lower extremity or upper extremities.

C.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cervical and thoracolumbar spine degenerative joint disease; however, the Board finds that his symptomatology has been stable for each disability in each stage throughout the appeal.  Therefore, assigning further staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative joint disease of the lumbar and cervical spines with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to spine pain and ankylosis-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that a 100 percent rating for degenerative joint disease of the thoracolumbar spine, and a 40 percent rating for degenerative joint disease of the cervical spine, both beginning on August 17, 2009 is warranted.  No other higher or separate ratings are warranted for the claims of entitlement to an increased rating for degenerative joint disease of the cervical and thoracolumbar spines prior to August 17, 2009.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




III. TDIU

The Veteran generally contends that his service connected lumbar and cervical spine degenerative joint disease prevent him from maintaining his past employment as a bus driver.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect some factor, which takes this case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA has defined "substantially gainful employment" in the Adjudication and Procedural Manual as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1 MR IV.ii.2.F.24.d. (formerly Manual M21-1, Part VI, Section 7.09(7)).

Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

The record reflects that the Veteran was awarded SSA disability benefits as of May 1, 2010 due to disorders of the back and curvature of the spine.  In his SSA Disability Report, the Veteran reported that he had worked as a substitute bus driver from March 1999 to the present, that he had worked three hours per day and five days per week and that he had earned $13.50 per hour.  A SSA Field Office Disability Report indicates that the Veteran had been working 20 hours per week prior to May 1, 2010 and that he was earning $1,169.41 per month.  In a February 2010 Request for Employment Information In Connection with Claim for Disability Benefits (VA Form 21-4192), the Veteran's former employer indicated that he had earned $13,964.84 in 2009 and that he was still currently employed.  In a December 2009 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had earned $13,932.00 in the past 12 months.  The Veteran indicated that he was currently working as a bus driver 10 hours per week and that he earned $14.50 per hour in a March 2015 statement.

In this case, the record reflects that the Veteran maintained gainful employment prior to May 1, 2010.  The Board notes that substantially gainful employment is defined as an amount of earned annual income that does exceeds the poverty threshold determined by the United States Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16(a).  The Bureau of the Census found the poverty threshold to be $10,590.00 in 2007; $10,991.00 in 2008; $10,956.00 in 2009 and $11,137.00 in 2010.  The record reflects that the Veteran earned nearly $14,000.00 per year in 2007, 2008 and 2009 and there is no indication that he stopped working in 2010.   As the Veteran's income clearly exceeded the established poverty thresholds in 2007, 2008, 2009 and 2010, he is ineligible for a TDIU during those periods.

For all the foregoing reasons, the claim for a TDIU prior to May 1, 2010 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

A rating in excess of 10 percent, prior to August 17, 2009, for degenerative joint disease of the thoracolumbar spine is denied.

A rating in excess of 30 percent, prior to August 17, 2009, for degenerative joint disease of the cervical spine denied.

For the period beginning on August 17, 2009, a rating of 100 percent for thoracolumbar spine degenerative joint disease is granted, subject to the laws and regulations governing payment of monetary benefits.

For the period beginning on August 17, 2009, a rating of 100 percent for a cervical spine degenerative joint disease is granted, subject to the laws and regulations governing payment of monetary benefits.

A TDIU prior to May 1, 2010 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


